DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 29 April 2022.
Claims 1-20 are presented for examination.
Claims 1, 4, 5, 11, 14 and 15 are amended.
35 USC 101 Rejection are withdrawn in light of amendment by the applicant(s).
Applicant(s) submitted After-Final amendment on 29 March 2022 AFTER Final Office Action.
	In the Advisory Action (mailed on 11 April 2022), examiner checked Item 7, “For purposes of appeal, the proposed amendment(s): (a) will not be entered.”
	Applicant(s) submitted another amendment with RCE on 29 April 2022, however, applicant(s) did not correctly mark the amendments. The markings are based on the After-Final amendment which was not entered.

Response to Argument
Applicant’s arguments filed in the amendment filed on 29 December 2021, have been fully considered but they are not deemed persuasive:
Applicant’s argued that “Applicant has amended independent claims 1, 11, and 15 to further define “shadow query engine” and “query engine” by adding in the following limitation to independent claims 1, 11, and 15:
simultaneously sending, by one or more processors, for execution, a first selected number of service queries from a particular category class to a shadow query engine, and a second selected number of service queries from the particular category class to a primary query engine, wherein respective service queries of the first selected number of service queries and the second selected number of service queries from the particular category class comprise different sets of configuration parameter values and different service queries.”
Examiner respectfully disagrees.
Lopes discloses the argued limitations. 
Lopes, Paragraph [0004], “A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors are utilized for generation of event signals during execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where information in the event signals from the monitors is analyzed. Information from the analysis is then utilized by the feedback optimizer to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors…” paragraph [0026], “…The selection of a query plan to handle characteristics of a relational database, e.g., data correlation, memory grants, join types, indexing, containment types, an interleaved optimization for a table-valued function (TVF), and/or a deferred compilation of runtime objects such as table variables, effects the efficiency of query execution, which may be directly impacted by CE…” paragraph [0035], “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases…” which disclose determining “optimizations” for “queries,” then such “optimizations” can applied to “later executions of the queries, or of similar queries.”
 Lopes, paragraphs [0046], “…The CE feedback embodiments herein learn and apply optimal CE assumptions automatically for both repeatable and singleton queries. Query processors/engines are enabled to choose optimized combinations of adjustments for query plans based on query runtime history…” and paragraph [0059], “Monitors 234 may comprise one or more monitors for databases, query engines, query execution, and/or received change recommendations. Ones of monitors 234 for databases, query engines, and query execution may monitor runtime performance and operations when queries are executed in order to provide information to query signal generator 232. Monitors 234 may also include a monitor to observe incoming queries to computing device 218 and query manager 228 to determine if a prior executed query for which a change recommendation was generated or other queries similar to the prior executed query are received. In such cases, the same change recommendation may be applied for execution…may also be configured to store received change recommendations…,” where “query engines” indicates there are a plurality of “query engines” (e.g. a first query engine of the “query engines” is broadly interpreted as “shadow query engine,” which executes “queries” then provide “recommendations for optimizations,” a second query engine of the “query engines” is broadly interpreted as “primary query engine,” which executing “later executions of the queries, or of similar queries” with “recommendations for optimizations,” where “similar queries” is broadly interpreted as queries are similar as they are in “ particular category class”).
For the above reasons, the combination of cited references at least discloses the argued claim limitations.
The replies to the above arguments are applied equally to other similar arguments for other claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (U.S. Patent No.: US 9141665, hereinafter Munro) and Rao et al. (U.S. Pub. No.: US 20210117425, hereinafter Rao), and further in view of Ziauddin et al. (U.S. Pub. No.: US 20050177557, hereinafter Ziauddin), and further in view of Lopes et al. (U.S. Pub. No.: US 20200379963, hereinafter Lopes).
For claim 1, Munro discloses a computer-implemented method for query execution in a multi-tenant cloud service, the method comprising: 
simultaneously sending, by one or more processors, for execution, a first selected number of service queries a particular category class to a shadow query engine (Munro: column 3, lines 40-67, “…The query search optimization system 100 can also include one or more general search engines 135 which may be used in conjunction with the query destination optimizer 120…” column 5, lines 26-64, “…The query experiment engine may evaluate the performance of…search engine by routing a certain number or percentage of queries to it and assessing its performance for various types of queries. The performance data may be then used, for example by the query filtering engine, to determine whether the specialized data store should be used for certain query types…In some implementations a specialized data store may provide a "seed" to indicate one or more types of queries the data store is optimized to answer” Column 13, lines 9-21, “processors” column 12, lines 41-57, “…processing of the various components of the query search optimization system 100 can be distributed across multiple machines, networks, and other computing resources…”); 
recording, by one or more processors, metadata for the selected number of service queries of the particular category class executed on the shadow query engine, wherein the metadata comprises performance data, a query category class, and at least one value of related configuration parameter values (Munro: column 2, lines 25-54 “…A query destination optimizer can combine various types of optimization data, such as information about the queries, the capabilities of different query processing systems, the performance of each query processing system for different queries, and the load on each of them, and use the combined information to make an intelligent decision about how best to route the query. Optimization data may include, for example, data about the performance (e.g. cost, response time, latency, accuracy of results, recency of data, etc.) of various query processing systems. 
Some benefits of the query destination optimizer may be to lower the average response time per query (e.g. by routing queries to query processing systems optimized for faster query response times), increase accuracy of responses (e.g. by routing queries to query processing systems with more recent data), and/or reduce the cost of hardware utilized to process queries (e.g. by routing queries to specialized data stores which may have lower actual monetary costs than general search engines)…”
WHERE “configuration parameter values” is broadly interpreted as “lower the average response time,” “increase accuracy of responses” or “reduce the cost of hardware utilized to process queries”
column 4, lines 1-20, “…track and monitor the performance of the various query processing systems for different types of queries…”
WHERE “recording” is broadly interpreted as “track and monitor”
WHERE “query category class” is broadly interpreted as “types of queries”
column 5, lines 26-64, “…The query experiment engine 123 may be configured to experiment with or evaluate the performance of the specialized data stores 145, main data stores 140 and general search engines 135 for various queries, query types or classes…The query experiment engine may evaluate the performance of…search engine by routing a certain number or percentage of queries to it and assessing its performance for various types of queries. The performance data may be then used, for example by the query filtering engine, to determine whether the specialized data store should be used for certain query types…Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy…”
WHERE “metadata for the selected number of service queries of the one category class executed on said shadow query engine” is broadly interpreted as “performance data” (e.g. “how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy”) Column 11, lines 11-55, “If the specialized data store can answer the query correctly, the process 400 proceeds to block 420 to further analyze the specialized data store's performance. At block 420, the query experiment engine 122 obtains query cost and/or performance data from the specialized data store. Cost and/or performance data may include various factors such as the cost of hardware used by the specialized data store, query response time and/or recency of the data. Continuing to block 425, the query experiment engine 122 compares the performance of the specialized data store to the performance of the general search engine and/or other specialized data stores. Cost and/or performance data for the general search engine and/or other specialized data stores may be stored, updated, and retrieved from the query optimizer data 124…If the performance is determined to be comparably better, the process 400 proceeds to block 435. At block 435, the query experiment engine 122 may store data, for example by the query optimizer data 124, to indicate that the specialized data store is optimized to answer this query and/or class of query. Performance data may also be stored and made available for future analysis, comparison and/or evaluation. In some embodiments, the performance data and/or performance evaluation may be based on response times collected over the course of many query processing events. The process 400 can then end” Column 13, lines 9-21, “processors”); 
However, Munro does not explicitly disclose 
multi-tenant cloud service,
and a second selected number of service queries from the particular category class to a primary query engine, wherein respective service queries of the first selected number of service queries and the second selected number of service queries from the particular category class
applying, by one or more processors, a configuration to an extended set of service queries of a same category class on the shadow query engine based on a determined set of optimal configuration parameter values for the selected number of service queries from the particular category class; and
executing, by one or more processors, future queries of the same category class on the primary query engine configured with the determined set of optimal configuration parameter values for the first selected number of service queries running on the shadow query engine.
Rao discloses multi-tenant cloud service (Rao: paragraph [0563], “In particular, a cloud computing platform can share processing resources and data in a multi-tenant network. As such, the platform's computing services can be used on demand in a cloud deployment of a DFS system. The platform's ubiquitous, on-demand access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services), which can be rapidly provisioned and released with minimal effort, can be used to improve the performance and flexibility of a data intake and query system extended by a DFS system.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “MANAGEMENT OF DISTRIBUTED COMPUTING FRAMEWORK COMPONENTS IN A DATA FABRIC SERVICE SYSTEM” as taught by Rao, because it would provide Munro’s method with the enhanced capability of “…a cloud computing platform can share processing resources…on-demand access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services), which can be rapidly provisioned and released with minimal effort, can be used to improve the performance and flexibility of a data intake and query system extended by a DFS system.” (Rao: paragraph [0563]).
However, Munro and Rao do not explicitly disclose 
wherein respective service queries of the first selected number of service queries and the second selected number of service queries from the particular category class comprise different sets of configuration parameter values and different service queries;
applying, by one or more processors, a configuration to an extended set of service queries of a same category class on the shadow query engine based on a determined set of optimal configuration parameter values for the selected number of service queries from the particular category class; and
executing, by one or more processors, future queries of the same category class on the primary query engine configured with the determined set of optimal configuration parameter values for the first selected number of service queries running on the shadow query engine.
Ziauddin discloses respective service queries comprise different sets of configuration parameter values and different service queries (Ziauddin: paragraphs [0004]-[0005], “…This process involves a tuning expert analyzing the SQL statement as well as its associated execution plan…the expert performs a manual SQL tuning process to influence the optimizer to generate a good plan. This involves the tuning expert adding one or more tuning actions to the statement. These actions may be…change the value of some configuration parameter which directly affects the plan generation methodology of the optimizer, add one or more hints to the SQL statement which will give the directives to the optimizer in coming up with the right plan, create a new access path (such as an index) or modify an existing one to help avoid large scans of data. The manual SQL tuning process is also a time-consuming and complex task”
WHERE “respective service queries” is broadly interpreted as “SQL statement”
WHERE “a different set of configuration parameter values” is broadly interpreted as “adding one or more tuning actions to the statement. These actions may be…change the value of some configuration parameter” and “add one or more hints to the SQL statement”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “Automatic prevention of run-away query execution” as taught by Ziauddin, because it would provide Munro’s modified method with the enhanced capability of “…directly affects the plan generation methodology of the optimizer…give the directives to the optimizer in coming up with the right plan, create a new access path (such as an index) or modify an existing one to help avoid large scans of data…” (Ziauddin: paragraph [0005]).
However, Munro, Rao and Ziauddin do not explicitly disclose wherein respective service queries of the first selected number of service queries and the second selected number of service queries from the particular category class;
executing, by one or more processors, future queries of the same category class on the primary query engine configured with the determined set of optimal configuration parameter values for the selected number of service queries running on the shadow query engine.
executing, by one or more processors, future queries of the same category class on the primary query engine configured with the determined set of optimal configuration parameter values for the first selected number of service queries running on the shadow query engine.
Lopes discloses wherein respective service queries of the first selected number of service queries and the second selected number of service queries from the particular category class comprise different service queries (Lopes, Paragraph [0004], “A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors are utilized for generation of event signals during execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where information in the event signals from the monitors is analyzed. Information from the analysis is then utilized by the feedback optimizer to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors…” paragraph [0026], “…The selection of a query plan to handle characteristics of a relational database, e.g., data correlation, memory grants, join types, indexing, containment types, an interleaved optimization for a table-valued function (TVF), and/or a deferred compilation of runtime objects such as table variables, effects the efficiency of query execution, which may be directly impacted by CE…” paragraph [0035], “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases…” which discloses determining “optimizations” for “queries,” then such “optimizations” can applied to “later executions of the queries, or of similar queries.” paragraphs [0046], “…The CE feedback embodiments herein learn and apply optimal CE assumptions automatically for both repeatable and singleton queries. Query processors/engines are enabled to choose optimized combinations of adjustments for query plans based on query runtime history…” and paragraph [0059], “Monitors 234 may comprise one or more monitors for databases, query engines, query execution, and/or received change recommendations. Ones of monitors 234 for databases, query engines, and query execution may monitor runtime performance and operations when queries are executed in order to provide information to query signal generator 232. Monitors 234 may also include a monitor to observe incoming queries to computing device 218 and query manager 228 to determine if a prior executed query for which a change recommendation was generated or other queries similar to the prior executed query are received. In such cases, the same change recommendation may be applied for execution…may also be configured to store received change recommendations…,” where “query engines” indicates there are a plurality of “query engines” (e.g. a first query engine of the “query engines” is broadly interpreted as “shadow query engine,” which executes “queries” then provide “recommendations for optimizations,” a second query engine of the “query engines” is broadly interpreted as “primary query engine,” which executing “later executions of the queries, or of similar queries” with “recommendations for optimizations,” where “similar queries” is broadly interpreted as queries are similar as they are in “ particular category class”));
applying, by one or more processors, a configuration to an extended set of service queries of a same category class on the shadow query engine based on a determined set of optimal configuration parameter values for the selected number of service queries from the particular category class (Lopes: Paragraph [0004], “A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors are utilized for generation of event signals during execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where information in the event signals from the monitors is analyzed. Information from the analysis is then utilized by the feedback optimizer to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors…”
paragraphs [0046], “…The CE feedback embodiments herein learn and apply optimal CE assumptions automatically for both repeatable and singleton queries. Query processors/engines are enabled to choose optimized combinations of adjustments for query plans based on query runtime history…”
paragraph [0059], “Monitors 234 may comprise one or more monitors for databases, query engines, query execution, and/or received change recommendations. Ones of monitors 234 for databases, query engines, and query execution may monitor runtime performance and operations when queries are executed in order to provide information to query signal generator 232. Monitors 234 may also include a monitor to observe incoming queries to computing device 218 and query manager 228 to determine if a prior executed query for which a change recommendation was generated or other queries similar to the prior executed query are received. In such cases, the same change recommendation may be applied for execution…may also be configured to store received change recommendations.”
WHERE “an extended set of service queries of a same category class” is broadly interpreted as “similar queries,” (e.g. a first group of “similar queries” is belong to first “similar queries” category class, where a second group of “similar queries” is belong to a second “similar queries” category class)
WHERE “applying, by one or more processors, a configuration” is broadly interpreted as “same change recommendation may be applied” after “analyzers of a feedback optimizer…to generate feedback recommendations for optimizations”); and
executing, by one or more processors, future queries of the same category class on the primary query engine configured with the determined set of optimal configuration parameter values for the first selected number of service queries running on the shadow query engine (Lopes: Paragraph [0004], “A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors are utilized for generation of event signals during execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where information in the event signals from the monitors is analyzed. Information from the analysis is then utilized by the feedback optimizer to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors…” paragraph [0026], “…The selection of a query plan to handle characteristics of a relational database, e.g., data correlation, memory grants, join types, indexing, containment types, an interleaved optimization for a table-valued function (TVF), and/or a deferred compilation of runtime objects such as table variables, effects the efficiency of query execution, which may be directly impacted by CE…” paragraph [0035], “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases..”
paragraphs [0046], “…The CE feedback embodiments herein learn and apply optimal CE assumptions automatically for both repeatable and singleton queries. Query processors/engines are enabled to choose optimized combinations of adjustments for query plans based on query runtime history…”
paragraph [0059], “Monitors 234 may comprise one or more monitors for databases, query engines, query execution, and/or received change recommendations. Ones of monitors 234 for databases, query engines, and query execution may monitor runtime performance and operations when queries are executed in order to provide information to query signal generator 232. Monitors 234 may also include a monitor to observe incoming queries to computing device 218 and query manager 228 to determine if a prior executed query for which a change recommendation was generated or other queries similar to the prior executed query are received. In such cases, the same change recommendation may be applied for execution…may also be configured to store received change recommendations.”
WHERE “executing, by one or more processors, future queries of the same category class” is broadly interpreted as “later executions of the queries, or of similar queries…subsequent queries”
WHERE “the determined set of optimal configuration parameter values for the selected number of service queries” is broadly interpreted as “to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors” where the changes (e.g. “choose optimized combinations of adjustments for query plans”), based on the previous queries, are applied to other similar queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “SYSTEM AND METHOD FOR CARDINALITY ESTIMATION FEEDBACK LOOPS IN QUERY PROCESSING” as taught by Lopes, because it would provide Munro’s modified method with the enhanced capability of “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases…” (Lopes: paragraph [0026]).
For claim 2, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein executing future queries of the same category class on the query engine is responsive to validating, by one or more processors, the configuration applied to the extended set of service queries of the same category class on the shadow query engine (Munro: column 5, lines 26-64, “…The query experiment engine 123 may be configured to experiment with or evaluate the performance of the specialized data stores 145, main data stores 140 and general search engines 135 for various queries, query types or classes. For example, new specialized data stores may become available to the search optimization system, and the system may not yet know which types of queries the specialized data store is optimized to process, or how well the specialized data store performs in processing queries of various types. The query experiment engine may evaluate the performance of a new data store and/or search engine by routing a certain number or percentage of queries to it and assessing its performance for various types of queries. The performance data may be then used, for example by the query filtering engine, to determine whether the specialized data store should be used for certain query types. In some implementations a specialized data store may provide a "seed" to indicate one or more types of queries the data store is optimized to answer. The query experiment engine may then use this seed to, for example, send queries of the matching type to the specialized data store, or, for another example, experiment by sending queries of similar types to the specialized data store, and assess the performance of the specialized data store. Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy. Further, in some embodiments, the query experiment engine 123 may be configured to execute in conjunction with the query classification engine 121 in order to train the query classification engine 121 on certain types or classes of queries…” Column 11, lines 11-55, “…If the performance is determined to be comparably better, the process 400 proceeds to block 435. At block 435, the query experiment engine 122 may store data, for example by the query optimizer data 124, to indicate that the specialized data store is optimized to answer this query and/or class of query. Performance data may also be stored and made available for future analysis, comparison and/or evaluation. In some embodiments, the performance data and/or performance evaluation may be based on response times collected over the course of many query processing events. The process 400 can then end”
WHERE “the configuration applied to the extended set of service queries of the same category class on the shadow query engine” is broadly interpreted as “provide a "seed" to indicate one or more types of queries the data store is optimized to answer” (e.g. “Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy”) and “send queries of the matching type to the specialized data store, or, for another example, experiment by sending queries of similar types to the specialized data store” where “sending queries of similar types” indicates “extended set of service queries of a same category class”); 
queries of the same category class (Munro: column 5, lines 26-64, “…The query experiment engine 123 may be configured to experiment with or evaluate the performance of the specialized data stores 145, main data stores 140 and general search engines 135 for various queries, query types or classes…The query experiment engine may evaluate the performance of…search engine by routing a certain number or percentage of queries to it and assessing its performance for various types of queries. The performance data may be then used, for example by the query filtering engine, to determine whether the specialized data store should be used for certain query types…Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy…”).
However, Munro does not explicitly disclose validating as in “wherein executing future queries of the same category class on the query engine is responsive to validating, by one or more processors, the configuration applied to the extended set of service queries of the same category class on the shadow query engine”
Ziauddin discloses validating as in “wherein executing future queries of the same category class on the query engine is responsive to validating, by one or more processors, the configuration applied to the extended set of service queries of the same category class on the shadow query engine” (Ziauddin: paragraph [0001], “AUTOMATIC LEARNING OPTIMIZER… are incorporated herein by reference in their entirety.” paragraphs [0004]-[0005], “…This process involves a tuning expert analyzing the SQL statement as well as its associated execution plan…the expert performs a manual SQL tuning process to influence the optimizer to generate a good plan. This involves the tuning expert adding one or more tuning actions to the statement. These actions may be…change the value of some configuration parameter which directly affects the plan generation methodology of the optimizer, add one or more hints to the SQL statement which will give the directives to the optimizer in coming up with the right plan,”  paragraph [0020], “…a profile for the SQL statement can be generated to correct or adjust errors in statistics and estimates associated with the plan, and to determine appropriate parameter settings for the statement.” Paragraph [0025], “…validates the estimates made by the query optimizer for intermediate results, and determines the correct optimizer settings. Tuning actions are created based on the results of the profiling process, to provide missing statistics for an object, validate intermediate results estimate, and select the best setting for optimizer parameters. Then, the Automatic Tuning Optimizer builds a SQL Profile for these tuning actions…” Paragraph [0029], “… Once a SQL Profile is created, it is used in conjunction with the existing statistics by the compiler to produce a well-tuned plan for the corresponding SQL statement…The Automatic Tuning Optimizer generates a SQL Profile, along with other recommendations, 330. After a SQL Profile is built, it is stored in the data dictionary…Later, during the regular optimization phase, a user issues the same SQL statement, 350. The query optimizer finds the matching SQL profiles from the data dictionary, 360, and uses the SQL profile information to build a well-tuned execution plan, 370. The use of SQL Profiles is completely transparent to the user…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “Automatic prevention of run-away query execution” as taught by Ziauddin, because it would provide Munro’s modified method with the enhanced capability of “…directly affects the plan generation methodology of the optimizer…give the directives to the optimizer in coming up with the right plan, create a new access path (such as an index) or modify an existing one to help avoid large scans of data…” (Ziauddin: paragraph [0005]).
Additionally, Lopes also discloses wherein executing future queries of the same category class on the query engine is responsive to validating, by one or more processors, the configuration applied to the extended set of service queries of the same category class on the shadow query engine (Lopes: Paragraph [0004], “A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors are utilized for generation of event signals during execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where information in the event signals from the monitors is analyzed. Information from the analysis is then utilized by the feedback optimizer to generate feedback recommendations for optimizations of later executions of the queries, or of similar queries, performed by a query optimizer of the query host. Upon receipt by the query host, the feedback recommendations are stored, and subsequent queries are monitored for the same or similar queries to which feedback recommendations are applied to query plans for execution and observance by the query monitors…” paragraph [0026], “…The selection of a query plan to handle characteristics of a relational database, e.g., data correlation, memory grants, join types, indexing, containment types, an interleaved optimization for a table-valued function (TVF), and/or a deferred compilation of runtime objects such as table variables, effects the efficiency of query execution, which may be directly impacted by CE…” paragraph [0035], “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases..”
paragraphs [0046], “…The CE feedback embodiments herein learn and apply optimal CE assumptions automatically for both repeatable and singleton queries. Query processors/engines are enabled to choose optimized combinations of adjustments for query plans based on query runtime history…”
paragraph [0059], “Monitors 234 may comprise one or more monitors for databases, query engines, query execution, and/or received change recommendations. Ones of monitors 234 for databases, query engines, and query execution may monitor runtime performance and operations when queries are executed in order to provide information to query signal generator 232. Monitors 234 may also include a monitor to observe incoming queries to computing device 218 and query manager 228 to determine if a prior executed query for which a change recommendation was generated or other queries similar to the prior executed query are received. In such cases, the same change recommendation may be applied for execution…may also be configured to store received change recommendations.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “SYSTEM AND METHOD FOR CARDINALITY ESTIMATION FEEDBACK LOOPS IN QUERY PROCESSING” as taught by Lopes, because it would provide Munro’s modified method with the enhanced capability of “…collect, store, analyze, react and recommend over model variations that occur during compilation and execution of queries enabling systems to be reactive and adaptive to specific compile and runtime statistics for improvement of current or subsequent execution of same or similar queries against databases, e.g., relational databases…” (Lopes: paragraph [0026]).
For claim 3, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein the configuration parameters comprise at least one selected from the group consisting of a memory size, a buffer size, serialization options, a compression parameter value, networking parameter values, scheduling specific values, and execution options values (Munro: column 2, lines 25-54 “…A query destination optimizer can combine various types of optimization data, such as information about the queries, the capabilities of different query processing systems, the performance of each query processing system for different queries, and the load on each of them, and use the combined information to make an intelligent decision about how best to route the query. Optimization data may include, for example, data about the performance (e.g. cost, response time, latency, accuracy of results, recency of data, etc.) of various query processing systems. 
Some benefits of the query destination optimizer may be to lower the average response time per query (e.g. by routing queries to query processing systems optimized for faster query response times), increase accuracy of responses (e.g. by routing queries to query processing systems with more recent data), and/or reduce the cost of hardware utilized to process queries (e.g. by routing queries to specialized data stores which may have lower actual monetary costs than general search engines)…”
WHERE “execution options values” is broadly interpreted as “to make an intelligent decision about how best to route the query” (e.g. “…to lower the average response time per query (e.g. by routing queries to query processing systems optimized for faster query response times),” “increase accuracy of responses (e.g. by routing queries to query processing systems with more recent data),” “reduce the cost of hardware utilized to process queries (e.g. by routing queries to specialized data stores which may have lower actual monetary costs than general search engines)…”).
	For claim 4, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein the first and second service queries are related to a database query (Munro: column 1, lines “Some types of query processing systems (e.g.…relational databases, search engines) may be able to process simpler queries more efficiently…” Column 3, lines 47-67, “…Main data stores 140 may serve as primary data stores or databases containing a complete set of data, whereas specialized data stores 145 may serve as secondary data stores or databases containing a subset of data organized for efficient or optimized performance of particular types of queries. Specialized data stores may, for example, be key value stores or relational databases, with a single search index designed for a particular query type. Main data stores 140 may be full-featured databases used by the general search engines 135 to process advanced queries such as keyword searches which typically are run over a full data set…”).
Additionally, Rao also discloses wherein each of the service queries is related to a database query (Rao: paragraphs [0109]-[0110], “For example, the data intake and query system can respond to a query by executing search operations on various internal and external data sources to obtain partial search results that are harmonized and presented as search results of the query…the system can extend the data execution scope of the data intake and query system to include data residing in external data systems such as MySQL, PostgreSQL, and Oracle databases; NoSQL data stores like Cassandra, Mongo DB; cloud storage like Amazon S3 and Hadoop distributed file system (HDFS); common storage; ingested data buffers; etc. Thus, the system can execute search and analytics operations for all possible combinations of data types stored in various data sources”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “MANAGEMENT OF DISTRIBUTED COMPUTING FRAMEWORK COMPONENTS IN A DATA FABRIC SERVICE SYSTEM” as taught by Rao, because it would provide Munro’s method with the enhanced capability of “…a cloud computing platform can share processing resources…on-demand access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services), which can be rapidly provisioned and released with minimal effort, can be used to improve the performance and flexibility of a data intake and query system extended by a DFS system.” (Rao: paragraph [0563]).
Additionally, Ziauddin also discloses wherein each of the service queries is related to a database query (Ziauddin: paragraph [0014], “The embodiments of the invention are described using the term " SQL", however, the invention is not limited to just this exact database query language, and indeed may be used in conjunction with other database query languages and constructs”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “Automatic prevention of run-away query execution” as taught by Ziauddin, because it would provide Munro’s modified method with the enhanced capability of “…directly affects the plan generation methodology of the optimizer…give the directives to the optimizer in coming up with the right plan, create a new access path (such as an index) or modify an existing one to help avoid large scans of data…” (Ziauddin: paragraph [0005]).
For claim 5, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein the first selected number of service queries of the one category class originates from one group of users (Munro: column 3, lines 35-39, “…the query destination optimizer 120 can also include one or more servers (e.g., a web server) configured to receive…requests from the user computing devices 105…” Column 4, lines 1-20, “…The query destination optimizer 120 may receive and process queries received from, for example, user computing devices 105…”).
For claim 9, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein the optimal configuration parameter values reflect at least one operation constraint selected from the group consisting of latency, throughput, and resource usage (Munro: column 2, lines 25-54 “…A query destination optimizer can combine various types of optimization data, such as information about the queries, the capabilities of different query processing systems, the performance of each query processing system for different queries, and the load on each of them, and use the combined information to make an intelligent decision about how best to route the query. Optimization data may include, for example, data about the performance (e.g. cost, response time, latency, accuracy of results, recency of data, etc.) of various query processing systems. 
Some benefits of the query destination optimizer may be to lower the average response time per query (e.g. by routing queries to query processing systems optimized for faster query response times)…and/or reduce the cost of hardware utilized to process queries (e.g. by routing queries to specialized data stores which may have lower actual monetary costs than general search engines)…”
WHERE “at least one operation constraint selected from the group consisting of latency, throughput, and resource usage” is broadly interpreted as a) “to make an intelligent decision about how best to route the query” and b) “lower the average response time per query (e.g. by routing queries to query processing systems optimized for faster query response times)” (e.g. “latency”) and “reduce the cost of hardware utilized to process queries (e.g. by routing queries to specialized data stores which may have lower actual monetary costs than general search engines)” (e.g. less “resource usage” or “throughput”)
Column 3, lines 201-27, “FIG. 1…an query search optimization system 100 that manages and routes received search queries in order to optimize resource usage.”
column 5, lines 26-64,  “…Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy. Further, in some embodiments, the query experiment engine 123 may be configured to execute in conjunction with the query classification engine 121 in order to train the query classification engine 121 on certain types or classes of queries. The query experiment engine 123 may be configured to submit queries to one or more query processing systems in parallel and compare the performance results data received from each query processing system. In another embodiment, the query experiment engine 123 may be configured to submit queries to a percentage of query processing systems and use statistical techniques to average and/or sample the performance results data.” column 6, lines 6-37, “…are optimized for certain query types or classes…”). 
For claim 10, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, further comprising: 
determining, by one or more processors, the category classes by applying a machine-learning based system to a set of historical queries for the query engine (Munro: column 5, lines 26-64, “…some implementations a specialized data store may provide a "seed" to indicate one or more types of queries the data store is optimized to answer. The query experiment engine may then use this seed to, for example, send queries of the matching type to the specialized data store, or, for another example, experiment by sending queries of similar types to the specialized data store, and assess the performance of the specialized data store. Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy. Further, in some embodiments, the query experiment engine 123 may be configured to execute in conjunction with the query classification engine 121 in order to train the query classification engine 121 on certain types or classes of queries. The query experiment engine 123 may be configured to submit queries to one or more query processing systems in parallel and compare the performance results data received from each query processing system. In another embodiment, the query experiment engine 123 may be configured to submit queries to a percentage of query processing systems and use statistical techniques to average and/or sample the performance results data.” 
WHERE “a set of historical queries” is broadly interpreted as “Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class” and “train the query classification engine 121 on certain types or classes of queries” which indicates “machine-learning” (e.g. “train”)
Column 14, line 62-column 15, line 4, claim 4, “The method of claim 1, further comprising: identifying similarities between the search query and one or more query classes, wherein the query classes are associated with previous search queries; assigning the search query to one or more query classes, based at least in part on the identified similarities” 
WHERE “a set of historical queries” is broadly interpreted as “previous search queries”).
For claim 11, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15 it is a computer system claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a computer system claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 17, it is a computer system claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 18, it is a computer system claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 20, it is a computer system claim having similar limitations as cited in claim 9. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (U.S. Patent No.: US 9141665, hereinafter Munro) and Rao et al. (U.S. Pub. No.: US 20210117425, hereinafter Rao), and further in view of Ziauddin et al. (U.S. Pub. No.: US 20050177557, hereinafter Ziauddin), and further in view of Lopes et al. (U.S. Pub. No.: US 20200379963, hereinafter Lopes), and further in view of Nawrocke et al. (U.S. Pub. No.: US 20200356873, hereinafter Nawrocke).
For claim 6, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 2.
However, Munro, Rao, Ziauddin and Lopes do not explicitly disclose, wherein the extended set of service queries originates from more than one group of users.
Nawrocke discloses wherein the extended set of service queries originates from more than one group of users (Nawrocke: Abstract: “The query performance model may be used to generate alternatives for queries of…groups of users…for achieving a target performance…” Paragraph [0098], “…Alternatives of type (1) may be implemented by the scalable query engine 104 that invokes execution of an operation on the local computing platform P or a remote source in order to achieve improved performance (lower latency, lower consumption of computing resources, lower cost). In particular, alternatives of type (1) may be performed in combination with other known query optimization techniques (e.g., SPARK) in order to improve the performance of queries…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “Recommendation Model Generation And Use In A Hybrid Multi-Cloud Database Environment” as taught by Nawrocke, because it would provide Munro’s modified method with the enhanced capability of “…provide an access point by which disparate user computing devices and users may access the engine 104. In particular, there are many different types of applications that consume database services for different purposes…access by multiple applications across an enterprise may be monitored and evaluated…” (Nawrocke: paragraph [0037]) in order to “…improve and/or manage performance of query processing.” (Nawrocke: paragraph [0037]).
For claim 19, it is a computer system claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (U.S. Patent No.: US 9141665, hereinafter Munro) and Rao et al. (U.S. Pub. No.: US 20210117425, hereinafter Rao), and further in view of Ziauddin et al. (U.S. Pub. No.: US 20050177557, hereinafter Ziauddin), and further in view of Lopes et al. (U.S. Pub. No.: US 20200379963, hereinafter Lopes), and further in view of Kalathuru et al. (U.S. Pub. No.: US 20180060393, hereinafter Kalathuru).
For claim 7, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 1, wherein the category classes (Munro: column 5, lines 26-64, “…The query experiment engine 123 may be configured to experiment with or evaluate the performance of the specialized data stores 145, main data stores 140 and general search engines 135 for various queries, query types or classes…The query experiment engine may evaluate the performance of…search engine by routing a certain number or percentage of queries to it and assessing its performance for various types of queries. The performance data may be then used, for example by the query filtering engine, to determine whether the specialized data store should be used for certain query types…Over time the query experiment engine may build a data store mapping the performance of specialized data stores for each query class. Performance data can reflect how well certain types of queries are handled by query processing systems and may include, for example, cost, latency (e.g. response time) and/or accuracy…”
However, Munro does not explicitly disclose the category classes relate to data definition operations.
Kalathuru discloses the category classes relate to data definition operations (Kalathuru: paragraph [0072], “…a pool for executing the query may be determined, in some embodiments according to the type of query (e.g., read query, write query, schema change or other data definition language (DDL) based query…” paragraph [0073], “…A resource may be selected based on the type of query engine, (e.g., read query may lead to a selection of a memory-based query engine, while a write query may lead to the selection of a memory and disk operable query engine)…”
WHERE “category classes” is broadly interpreted as “type of query”
WHERE “relate to data definition operations” is broadly interpreted as “according to the type of query (e.g., read query, write query, schema change or other data definition language (DDL) based query”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “MANAGED QUERY SERVICE” as taught by Kalathuru, because it would provide Munro’s method with the enhanced capability of “…allows large data sets to be queried without managing infrastructure, such as computing clusters, without loading the data to be queried into a database or computing cluster, and without performing any ETL jobs…” (Kalathuru: paragraph [0022]) in order to “…processor, storage, network bandwidth, and other types of computing resources can be utilized in a more efficient manner…” (Kalathuru: paragraph [0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (U.S. Patent No.: US 9141665, hereinafter Munro) and Rao et al. (U.S. Pub. No.: US 20210117425, hereinafter Rao), and further in view of Ziauddin et al. (U.S. Pub. No.: US 20050177557, hereinafter Ziauddin), and further in view of Lopes et al. (U.S. Pub. No.: US 20200379963, hereinafter Lopes), and further in view of Maru et al. (U.S. Pub. No.: US 20180060132, hereinafter Maru).
For claim 8, Munro, Rao, Ziauddin and Lopes disclose the computer-implemented method of claim 7, further comprising: 
selecting, by one or more processors, the shadow query engine out of a set of spare query engines (Munro: column 2, lines 25-54, “A search query optimization system may be configured to utilize various types of query processing systems in different combinations (e.g. using general search engines and/or specialized data stores) to efficiently and intelligently manage and route queries. A query destination optimizer can combine various types of optimization data, such as information about the queries, the capabilities of different query processing systems, the performance of each query processing system for different queries, and the load on each of them, and use the combined information to make an intelligent decision about how best to route the query…”
column 10, lines 10-47, “…If more than one specialized data store is identified by the process 300, the query destination optimizer 120 may decide which specialized data store to use based on, for example, load balancing considerations, performance data, or some other appropriate criteria… Although not depicted in FIG. 3, in another variation on the process 300, the query optimization system 100 may determine that the general search engine should be used even though one or more specialized data stores have been identified as able and/or available to answer the query. For example, the search query optimization system 100 may route the query to the general search engine if the specialized data stores are busy or overloaded…”)
However, Munro, Rao, Ziauddin and Lopes do not explicitly disclose in an over-provisioned cloud computing environment.
Maru discloses in an over-provisioned cloud computing environment (Maru: paragraph [0030], “FIG. 2 is a logical block diagram illustrating a provider network offering a resource management service for performing stateful pool management for jobs executed on behalf of other network-based services in the provider network, according to some embodiments. Provider network 200 may be a private or closed system or may be set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based storage) accessible via the Internet and/or other networks to clients 250, in some embodiments…”
Paragraph [0038], “…Data storage service(s) 230 may implement different types of data stores for storing, accessing, and managing data on behalf of clients 250 as a network-based service that enables clients 250 to operate a data storage system in a cloud or network computing environment…”
Paragraph [0077], “A resource pool can transition to cool down state 1040, when the resource pool becomes over provisioned (e.g., having a current number of idle resources greater than the maximum idle count.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Optimizing search system resource usage and performance using multiple query processing systems” as taught by Munro by implementing “STATEFUL RESOURCE POOL MANAGEMENT FOR JOB EXECUTION” as taught by Maru, because it would provide Munro’s method with the enhanced capability of “based on health or other liveness metrics for computing resource(s) 140 of a given pool, pool management for job execution resource(s) 110 may add or remove computing resource(s) 140 from a pool 130 so that the pool 130 maintains an efficient number of computing resource(s) based on job execution demand for that pool.” (Maru: paragraph [0027]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169